Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 31, 2020, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed August 31, 2020 have been considered.


Claim Objections

 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. [US Patent Application # 20190304988].
With respect to claim 1, Dong et al. disclose a semiconductor storage device [fig. 4f] comprising: a stacked body in which a plurality of first conductive layers [WL’s or DL’s] are arranged to be spaced apart from each other in a stacking direction; and a columnar body [426] that penetrates the stacked body in the stacking direction, wherein the columnar body includes: a columnar ferroelectric film [108]; a semiconductor film [106] disposed between the ferroelectric film and the first conductive layers; and an insulating film [104] disposed between the semiconductor film and the first conductive layers.
With respect to claim 2, Dong et al. disclose a memory chain is formed at a position where the plurality of first conductive layers and the columnar body intersect, the memory chain including a plurality of memory cells connected in series.  See par. 0073.
With respect to claim 7, Dong et al. disclose a second conductive layer connected to an upper end of the semiconductor film at a height position of an upper end of the columnar body; and a third conductive layer connected to a lower end of the semiconductor film at a height position of a lower end of the columnar body.  See fig. 4f.  It is noted that the figure represent a small sample of a larger array.


Allowable   Subject   Matter

 	Claims 8-20 are allowable over the prior art of record.


  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the stacked body further includes a drive electrode film at a position higher than an upper end of the ferroelectric film, the semiconductor film and the insulating film of columnar body extend to the height position of the drive electrode film, and a first select transistor is formed at a position where the drive electrode film and the columnar body intersect, the first select transistor being connected to one end of the memory chain.
	-with respect to claim 5, the memory cell is a one-transistor one-capacitor type memory cell.
 	-with respect to claim 8, a semiconductor film disposed between the ferroelectric film and the conductive layers, and an insulating film disposed between the semiconductor film and the conductive layers, wherein a plurality of memory cells connected in series is formed along the columnar body where the conductive layers intersect the columnar body; a bit line connected to the columnar body; and a plate line connected to the columnar body, said method comprising: applying different voltages to the bit line and the plate line to write first or second data into one of the memory cells.
 	-with respect to claim 15,  a semiconductor film disposed between the ferroelectric film and the conductive layers, and an insulating film disposed between the semiconductor film and the conductive layers, wherein a plurality of memory cells connected in series is formed along the columnar body where the conductive layers intersect the columnar body; a bit line connected to the columnar body; a plate line connected to the columnar body; and a sense amplifier connected the bit line, said method comprising: selecting one of the memory cells to read; disconnecting the bit line from the sense amplifier to place the bit line in a floating state; while the bit line is in the floating state, applying a first voltage to the plate line to raise a voltage of the bit line; after the voltage of the bit line has been raised, connecting the bit line to the sense amplifier and comparing the voltage of the bit line against a reference voltage; and determining that data read from the selected memory cell is first data if the voltage of the bit line is less than the reference voltage and second data if the voltage of the bit line is greater than the reference voltage.



Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        April 22, 2021